















































ISABELLA BANK CORPORATION
SPLIT DOLLAR PLAN


































































January 1, 2015


--------------------------------------------------------------------------------



TABLE OF CONTENTS
INTRODUCTION
1


 
 
Article 1 - Definitions
2


 
 
1.1 Base Annual Salary
2


 
 
1.2 Change of Control
2


 
 
1.3 Company
2


 
 
1.4 Disability
2


 
 
1.5 Early Retirement Age
2


 
 
1.6 Insurer
3


 
 
1.7 Isabella
3


 
 
1.8 Just Cause
3


 
 
1.9 Normal Retirement Age
3


 
 
1.10 Participant
3


 
 
1.11 Policy or Policies
3


 
 
1.12 Plan
3


 
 
1.13 Separation From Service
3


 
 
1.14 Severance From Service
4


 
 
1.15 Termination of Employment
4


 
 
Article 2- Policy Ownership/Interests
4


 
 
2.1 Company Ownership
4


 
 
2.2 Participant's Interest
4


 
 
2.3 Termination of Participation Upon Termination of Employment Prior to Early
Retirement Age
5


 
 
2.4 Benefit Not Terminated on Disability or Severance From Service
5


 
 
2.5 Forfeitures
5




ii

--------------------------------------------------------------------------------



 
 
2.6 Payments From the Policy
6


 
 
Article 3 - Premiums
6


 
 
3.1 Premium Payment
6


 
 
3.2 Imputed Income
6


 
 
Article 4 - Assignment
6


 
 
Article 5 - Insurer
7


 
 
Article 6 - Claims Procedure
7


 
 
6.1 Administration
7


 
 
6.2 Claims Procedure
7


 
 
Article 7 - Amendments and Termination
8


 
 
Article 8 - Miscellaneous
8


 
 
8.1 Binding Effect
8


 
 
8.2 Source of Payment
8


 
 
8.3 No Guarantee of Employment
8


 
 
8.4 Applicable Law
8


 
 
8.5 Reorganization
9


 
 
8.6 Notice
9


 
 
8.7 Entire Agreement
9


 
 
8.9 Severability
9


 
 
8.10 Headings
9


 
 
8.11 Effective Date
9


 
 
8.12 Certain Tax Consequences
9






iii

--------------------------------------------------------------------------------



ISABELLA BANK CORPORATION
SPLIT DOLLAR PLAN


INTRODUCTION


Isabella Bank Corporation would like to attract and retain highly qualified
employees. To further this objective, the Company is willing to divide the death
proceeds of certain life insurance policies that are owned by the Company on the
lives of the participating employees with the employees’ respective designated
beneficiaries. The Company previously adopted one or more Death Benefit Only
Agreements on or about February 25, 2002 for certain employees to accomplish
this objective. All but four of those plans were restated and consolidated
effective January 1, 2008 as the Isabella Bank Corporation Death Benefit Plan
(the “Prior Plan”). The Company hereby restates the Prior Plan again as of
January 1, 2015, as this Isabella Bank Corporation Split Dollar Plan. However,
each Split Dollar Policy Endorsement and Beneficiary Designation that was
entered into pursuant to the Prior Plan shall continue to remain in full force
and affect pursuant to this Plan (the restatement of this Plan notwithstanding),
except to the extent that new Split Dollar Policy Endorsement or Beneficiary
Designations are entered into pursuant to this Plan, and provided that the terms
of such prior Split Dollar Policy Endorsement and Beneficiary Designation shall
be construed to the extent possible in a manner that is consistent with this
Plan.


This Plan does not apply to the four Death Benefit Only Agreements dated on or
about February 25, 2002 that were not restated as part of the Prior Plan, which
are for the following four employees: Steven Pung, David Gillespie, Kathy
Clouse, and Kathy Walkington. Any death benefits of those four employees shall
be governed by the terms of each of his or her respective Death Benefit Only
Agreement, not the terms of this Plan.


This Plan also does not apply to death benefits provided by Isabella Bank under
separate agreements that were entered into prior to 2002 among Isabella Bank,
certain employees of Isabella Bank who are not Participants in this Plan, and
the insurance companies that provide the relevant insurance coverage. Any death
benefits of such employees shall be governed by the terms of such separate
agreements, not the terms of this Plan.


This Plan also does not apply to death benefits provided by Isabella Bank under
the Isabella Bank Executive Life Insurance Plan. Any death benefits provided
under such plan shall be governed by the terms of such plan, not the terms of
this Plan.


Finally, this Plan does not apply to any death benefits of any employee of
Isabella Bank (or the beneficiaries of said employee) who became employed by
Isabella Bank as a result of the Bank’s acquisition of Farwell State Savings
Bank and who is not listed on an appendix to this Plan. Any death benefits of
such employees shall be governed by the terms of the Executive Supplemental
Income Plan to which they are a party, if any.

1

--------------------------------------------------------------------------------



Article 1
Definitions


Whenever used in this Plan, the following terms shall have the meanings
specified.


1.1 "Base Annual Salary" means the Participant's base annual salary (as set
forth by the Company's Board of Directors) on the Participant’s last day of
employment with the Company.


1.2 "Change of Control" means a transaction that results in a change in the
ownership of the Company, a change in the effective control of the Company, or a
change in the ownership of a substantial portion of the Company’s assets. A
change in the ownership of the Company or a change in the effective control of
the Company shall not qualify as a “Change of Control” for purposes of this Plan
unless the change (whether made in a single transaction or in successive
multiple transactions) effectively transfers the controlling interest of the
Company to an unrelated third party(ies) (as defined under the attribution rules
of Internal Revenue Code Sections 318 and 414) and results in the unrelated
third party(ies) owning more than fifty percent (50%) of the fair market value
or the total voting power of the stock of the Company. A change in the ownership
of a substantial portion of the Company's assets shall not be deemed a "Change
of Control" for purposes of this Plan unless the change (whether made in a
single transaction or in successive multiple transactions) results in the
unrelated third party(ies) owning more than fifty percent (50%) of the total
gross fair market value of all of the assets of the Company immediately before
such change without regard to any liabilities associated with such assets. In
addition to the foregoing, the Change of Control must satisfy the provisions of
Treasury Regulation Section 1.409A-3(i)(5) and subsequent guidance, including
the rules regarding determining the Participants and the service recipients that
are affected by the Change of Control.


1.3 "Company" means Isabella Bank Corporation, Isabella Bank, their successor or
successors, and any other entity whose Board of Directors authorizes
participation in this Plan where Isabella by its Board has approved such
participation.


1.4    "Disability" means the Participant is:


(a) unable to engage in any substantial gainful activity by reason of any
medically determinable or physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or


(b) by reason of any medically determinable or physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.
1.5    "Early Retirement Age" means the date the Participant reaches age
fifty-five (55).


    

2

--------------------------------------------------------------------------------



1.6 "Insurer" means the insurance company issuing the life insurance policy(ies)
on the life of the Participants.


1.7    "Isabella" means Isabella Bank Corporation.


1.8 "Just Cause" means that Company has determined in its sole and exclusive
discretion that a Participant has engaged in theft, fraud, embezzlement or
willful misconduct. In the event Participant is discharged for Just Cause, the
Participant agrees to consent to the revocation of the benefit payable under the
Plan. In the event of such revocation, this Plan shall be null and void with
respect to the affected Participant, and the Participant shall not have a claim
under the Plan against the Company.


1.9    "Normal Retirement Age" means the date the Participant reaches age
sixty-five (65).


1.10 "Participant" means an employee of the Company who (1) is selected by the
Company's Board of Directors to participate in the Plan and (2) signs (or with
respect to Participants in the Prior Plan, has signed) a Split Dollar Policy
Endorsement for the Policy(ies) under which he or she is the insured. The
Participants in the Plan as of the Effective Date (as defined in Section 8.11)
are identified in the appendices to the Plan.


1.11 "Policy" or "Policies" means the individual insurance policy or policies
acquired by the Company for purposes of insuring a Participant’s life under this
Plan. Notwithstanding anything to the contrary in this Plan, the Company may
replace a Policy with one or more comparable insurance policies to fund the
benefits provided under this Plan, which such replacement policy or policies
shall, effective as of the date of replacement, become the relevant Policy
referred to in this Plan, and upon such replacement the Participant shall
execute a new Split Dollar Policy Endorsement and a new Beneficiary Designation
for each replacement Policy, in such form as is acceptable to the Company and
the Insurer.


1.12 "Plan" means this Isabella Bank Corporation Split Dollar Plan, as amended
from time to time.


1.13 "Separation From Service" means a Participant’s separation from service
with the Company for any reason. Whether a Participant has separated from
service with the Company for purposes of this Plan is based on whether the facts
and circumstances indicate that the Company and the Participant reasonably
anticipate that either: (i) the Participant will perform no further services
after the specified separation date; or (ii) the level of bona fide services
that the Participant would perform for the Company after the specified
separation date was permanently decreased to not more than twenty percent (20%)
of the average level of bona fide services performed over the consecutive
thirty-six (36) month period that immediately precedes the specified separation
date.

3

--------------------------------------------------------------------------------



1.14 "Severance From Service" means Participant's Separation from Service with
the Company either voluntarily or involuntarily without Just Cause, within the
consecutive 30-day period preceding or the consecutive 12-month period following
a Change of Control.


1.15 "Termination of Employment" means the Participant's Separation from Service
with the Company for any reason, other than the Participant's Disability or
Severance from Service; but including voluntary or involuntary termination. For
purposes of this Plan, if there is a dispute over the employment status of the
Participant or the date or nature of the Participant’s Separation from Service,
Termination of Employment, or Severance from Service, the Company shall have the
sole and absolute discretion to resolve the dispute.


Article 2
Policy Ownership/Interests


2.1 Company Ownership. The Company is the sole owner of the Policy(ies) and
shall have the sole right to exercise all incidents of ownership. The Company
shall be the beneficiary of any death benefit payable under the Policy, less the
Participant’s interest determined in accordance with Section 2.2 below and
relevant appendices.


2.2 Participant’s Interest. Subject to Sections 2.3, 2.4, 2.5 and 2.6 below and
the other provisions of this Plan, including the relevant appendices, the
benefit payable on behalf of a Participant under this Plan is the benefit
described in this Section 2.2 for that Participant.


(a)    Benefit for Participants Listed in Appendix A.


(i) Pre-Retirement Benefit. If a Participant who is listed in Appendix A dies
prior to his or her Termination of Employment, the Participant’s designated
beneficiary shall have the right to receive a death benefit equal to the lesser
of (i) two times (2x) the Participant’s Base Annual Salary, or (ii) $750,000.


(ii) Post-Retirement Benefit. If a Participant who is listed in Appendix A dies
on or after the date of his or her Termination of Employment, the Participant's
designated beneficiary shall have the right to receive a death benefit equal to
the lesser of (i) one times (1x) the Participant's Base Annual Salary, or (ii)
$500,000; provided that, if the Participant's Termination of Employment occurs
other than due to Disability or Severance From Service prior to the
Participant's attainment of Normal Retirement Age, the death benefit otherwise
payable to the beneficiary under this Section 2.2(a)(ii) shall be reduced by ten
percent (10%) for each consecutive 12-month period that the Participant's
separation date precedes the Participant's attainment of Normal Retirement Age,
such that no death benefit shall be paid to the beneficiaries of a Participant
whose Termination of Employment occurs prior to the Participant attaining Early
Retirement Age.

4

--------------------------------------------------------------------------------



(b)    Benefit for Participants Listed in Appendix B.


(i) Pre-Retirement Benefit. If a Participant who is listed in Appendix B dies
prior to his or her Termination of Employment, the Participant’s designated
beneficiary shall have the right to receive a death benefit equal to $200,000.


(ii) Post-Retirement Benefit. If a Participant who is listed in Appendix B dies
on or after the date of his or her Termination of Employment, the Participant's
designated beneficiary shall have the right to receive a death benefit equal to
$100,000; provided that, if the Participant's Termination of Employment occurs
other than due to Disability or Severance From Service prior to the
Participant's attainment of Normal Retirement Age, the death benefit otherwise
payable to the beneficiary under this Section 2.2(b)(ii) shall be reduced by ten
percent (10%) for each consecutive 12-month period that the Participant's
separation date precedes the Participant's attainment of Normal Retirement Age,
such that no death benefit shall be paid to the beneficiaries of a Participant
whose Termination of Employment occurs prior to the Participant attaining Early
Retirement Age.


2.3    Termination of Participation Upon Termination of Employment Prior to
Early Retirement Age. Notwithstanding anything to the contrary in this Plan
other than Section 2.4, in the event of the Participant’s Termination of
Employment prior to the Participant's attainment of his or her Early Retirement
Age, the Participant and the Company agree that the Participant’s participation
in the Plan will automatically terminate and that no benefits shall be payable
under the Plan to the Participant’s beneficiaries.


2.4 Benefit Not Terminated on Disability or Severance From Service. In the event
of a Participant's Disability or Severance from Service, the Participant and the
Company agree that the Participant will be deemed to have terminated employment
with the Company after reaching Normal Retirement Age and shall be eligible for
the post-retirement benefit that is described in Section 2.2(a)(ii) or
2.2(b)(ii) above for that Participant.


2.5 Forfeitures. Notwithstanding any provision of the Plan to the contrary,
benefits payable on behalf of the Participant shall be forfeited if:
(a)    The Participant's employment is terminated for Just Cause;
(b)    The Insurer providing coverage fails; or
        
(c)    The Participant is not insurable at the time of the initial purchase of
insurance or at the time of any subsequent purchase of insurance required to pay
the benefit described in Section 2.2 above.


(d)    Subject to Section 2.4 above, the Participant's Termination of Employment
occurs before the Participant reaches Early Retirement Age.


Furthermore, should a Participant's conduct cause a Policy to lapse or death
benefits otherwise payable pursuant to the Policy to not be paid, the Company
shall be released from its obligations under this Plan with respect to the
Participant to the extent of such lapse or nonpayment of death benefits,
including without limitation the Company’s obligation to maintain such Policy
insuring the life of the Participant and the Company’s obligation to pay a
benefit to the Participant's beneficiary or beneficiaries.



5

--------------------------------------------------------------------------------



2.6 Payments From the Policy. Notwithstanding Section 2.2 above or any other
provision of the Plan, the benefit payable on behalf of the Participant shall
not exceed the total amount of the death benefit of the Policy, minus the cash
value of the Policy at the time of the Participant's death (also known as the
NAR or "net assets at risk"). Therefore, benefits under the Policy shall be paid
in the following order to the extent funded:


(a)    The Company will receive an amount equal to the greater of the total cash
value of the Policy or the total premiums paid by the Company into the Policy;


(b)    The Participant's interest described in Section 2.2 above will be paid to
the Participant's beneficiary; and


(c)    Any additional death benefit amounts payable under the Policy will be
paid to the Company.


Article 3
Premiums


3.1    Premium Payment. The Company shall pay all premiums due on all Policies.


3.2 Imputed Income. The Company shall annually impute income to each Participant
for the benefits provided by this Plan to the extent required under federal,
state, and local income tax laws, and each Participant shall be liable for any
such taxes. The Company may withhold amounts from a Participant’s other wages to
fulfill its tax withholding obligations with respect to that Participant,
provided that should such other amounts be insufficient for such purpose, the
Company may require that the Participant pay an amount to the Company that is
sufficient to permit the Company to discharge any withholding obligations in
accordance with applicable law.


Article 4
Assignment


Any Participant may assign without consideration all interests in the
Policy(ies) and in this Plan to any person, entity or trust. In the event a
Participant shall assign all of his or her interest, all of the Participant’s
interest shall be vested in the transferee, and the Participant shall have no
further interest in the Policy(ies) or in this Plan (but shall remain subject to
its terms, including the withholding rules set forth in Section 3.2).
Notwithstanding an assignment pursuant to this Article 4, the assignee's rights
under this Plan (including without limitation the right to be paid a benefit or
to have a benefit paid to the assignee's designated beneficiary) shall be
subject to all limitations set forth in this Plan, including without limitation
that no benefit shall be payable pursuant to this Plan if the benefit would not
have been payable had the Participant not assigned his interest in the Policy
and the Plan.


Neither a Participant nor an assignee may borrow against or withdraw amounts
from any Policy, nor may a Participant otherwise assign (at law or in equity,
except without consideration as permitted above), anticipate, alienate, pledge,
hypothecate, or otherwise encumber any interest in a Policy or this Plan, and
any attempt to do so shall be void ab initio. A Participant's or an assignee's
interest in a Policy and this Plan shall

6

--------------------------------------------------------------------------------



not be subject to the claims of the Participant's or the assignee's creditors.
Each Policy shall at all times be subject to the claims of the Company's
creditors.


Article 5
Insurer


The Insurer shall be bound only by the terms of the Policy(ies). Any payments
the Insurer makes or actions it takes in accordance with the Policy(ies) shall
fully discharge it from all claims, suits and demands of all persons or
entities. The Insurer shall not be bound by or deemed to have notice of the
provisions of the Plan.


Article 6
Claims Procedure


6.1 Administration. This Plan shall be administered by the Company. The Company
shall have the full power, discretion and authority to interpret this Plan,
maintain Plan records, determine Participant (and assignee) rights and benefits,
construe ambiguities and correct omissions. The Company may, from time to time,
establish rules for the administration of the Plan that are not inconsistent
with the provisions of the Plan or the governing rules and regulations of
applicable law. Any interpretation or determination by the Company as to any
disputed questions arising under the Plan or questions of construction and
interpretation shall be binding and conclusive on all parties. The Company may
employ or consult with advisors, accountants, legal counsel (who may also be
legal counsel to the Company or its affiliates), record keepers, third-party
administrators and others as it deems necessary to assist it in the performance
of its duties under the Plan.


6.2    Claims Procedure.


(a) Claims. The Company shall notify any person or entity that makes a claim
under this Plan (the “Claimant’) in writing, within 90 days of Claimant’s
written application for benefits, of his eligibility or ineligibility for
benefits under this Plan. Benefits under the Plan will be paid only if the
Company decides in its sole discretion that the Claimant is entitled to them. If
the Company determines that the Claimant is not eligible for benefits or full
benefits, the notice shall set forth (1) the specific reasons for such denial,
(2) a specific reference to the provisions of this Plan on which the denial is
based, (3) a description of any additional information or material necessary for
the Claimant to perfect his claim, and a description of why it is needed, and
(4) an explanation of this Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Claimant wants to have the claim
reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Claimant of the special circumstances and the date by which a decision is
expected to be made and may extend the time for up to an additional 90 days.



7

--------------------------------------------------------------------------------



(b) Review Procedure. If the Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that he is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
the claim reviewed by the Company by filing a petition for review with the
Company within 60 days after receipt of the notice issued by the Company. Said
petition shall state the specific reasons which the Claimant believes entitle
him to benefits or to greater or different benefits. Within 60 days after
receipt by the Company of the petition, the Company shall afford the Claimant
(and counsel, if any) an opportunity to present his position to the Company
verbally or in writing, and the Claimant (or counsel) shall have the right to
review the pertinent documents. The Company shall notify the Claimant of its
decision in writing within the sixty-day period, stating specifically the basis
of its decision, written in a manner calculated to be understood by the
Claimant, and the specific provisions of this Plan on which the decision is
based. If, because of the need for a hearing, the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Company, but notice of this deferral shall be given to the
Claimant.


Article 7
Amendments and Termination


Isabella may amend or terminate the Plan at any time in its sole discretion.


Article 8
Miscellaneous


8.1 Binding Effect. This Plan, in conjunction with each Split Dollar Policy
Endorsement, shall bind each Participant and the Company and their
beneficiaries, survivors, executors, administrators and transferees and any
Policy beneficiary, as a condition precedent to any benefit being payable under
this Plan or the Prior Plan.


8.2 Source of Payment. The proceeds of the Policies purchased on behalf of Plan
Participants shall be the sole source for the payment of benefits from the Plan;
no other assets of the Company shall be used for such payments and the Company
shall have no additional liability for the payment of benefits under the Plan.


8.3 No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give a Participant the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge a
Participant. It also does not require a Participant to remain an employee nor
interfere with a Participant’s right to terminate employment at any time.


8.4 Applicable Law. The Plan and all rights hereunder shall be governed by and
construed according to the laws of Michigan, excluding principles of conflicts
of law and except to the extent preempted by federal law.



8

--------------------------------------------------------------------------------



8.5 Reorganization. The Company shall not merge or consolidate with or into
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company
under this Plan.


8.6 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by one party to another shall be in writing,
shall be signed by the party giving or making the same, and may be given either
by delivering the same to such other party personally, or by mailing the same,
by United States certified mail, postage prepaid, to such party, addressed to
his/her last known address as shown in the records of the Company. The date of
such mailing shall be deemed the date of such mailed notice, consent or demand.


8.7 Entire Agreement. This Plan, and each Split Dollar Endorsement, constitutes
the entire agreement between the Company and the Participant as to the subject
matter hereof. All prior agreements between the Company and the Participant
pursuant to which the Company promised a death benefit or comparable benefit to
the Participant are hereby terminated and replaced by the terms of this Plan. No
rights are granted to the Participants by virtue of this Plan other than those
specifically set forth herein.


8.8 Named Fiduciary. For purposes of the Employee Retirement Income Security Act
of 1974, if applicable, the Company shall be the named fiduciary and plan
administrator under the Plan. The named fiduciary may delegate to others certain
aspects of the management and operational responsibilities of the Plan to
qualified individuals, including the employment of advisors and the delegation
of ministerial duties.


8.9 Severability. If for any reason any provision of this Plan is held invalid,
such invalidity shall not affect any other provision of this Plan and the other
provisions shall, to the full extent consistent with the law, continue in full
force and effect. If any provision of this Plan shall be held invalid in part,
such invalidity shall in no way affect the remainder of the provision, and the
remainder of the provision, together with all other provisions of this Plan
shall, to the full extent consistent with the law, continue in full force and
effect.


8.10 Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Plan.


8.11    Effective Date. The “Effective Date” of the Plan is January 1, 2015.


8.12 Certain Tax Consequences. This Plan is generally intended to be taxed
pursuant to Treasury Regulation Section 1.61-22, with only the cost of current
life insurance protection being taxable compensation to the Participant pursuant
to Treasury Regulation Section 1.61- 22(d)(2)(i) and (3) (subject to tax rules
regarding the taxability of life insurance proceeds), and shall be interpreted
accordingly, except to the extent particular benefits under the Plan are taxed
differently. Therefore, this Plan is intended to qualify as a death benefit plan
within the meaning of Treasury Regulation Section 1.409A-1(a)(6) that is exempt
from the requirements of Internal Revenue Code Section 409A, and shall be
interpreted accordingly, but to the extent that this Plan is found to be subject
to the requirements of Internal Revenue Code Section 409A or other applicable
tax law, it shall be interpreted in such a manner as to ensure compliance with
it.

9

--------------------------------------------------------------------------------



 
 
 
 
ISABELLA BANK CORPORATION
 
 
 
 
 
 
 
Dated:
 
,2015
 
By:
 
 
 
 
 
 
 
 
Jae A. Evans, CEO
 
 
 
 
 
 
 
 
 
 
 
ISABELLA BANK
 
 
 
 
 
 
 
Dated:
 
,2015
 
By:
 
 
 
 
 
 
 
 
Steven D. Pung, President


10

--------------------------------------------------------------------------------



ISABELLA BANK CORPORATION
SPLIT DOLLAR PLAN
SPLIT DOLLAR POLICY ENDORSEMENT


Policy Number(s):                


Insured:                


Supplementing and amending the application for insurance to ___________________
(“Insurer”) on _______________, 20___, the applicant requests and directs that:


BENEFICIARIES


1.    Isabella Bank Corporation (the “Company”) shall be the beneficiary of any
proceeds remaining after the Insured’s interest has been paid pursuant to
Section 2 below.


2.     The beneficiary(ies) of the death benefit in the amount specified in the
Isabella Bank Corporation Split Dollar Plan dated January 1, 2015 (the “Plan”),
shall be designated by the Insured or the Insured’s transferee, subject to the
provisions of Section 5 below and the provisions of the Plan.


INSURED'S ACKNOWLEDGMENT


Insured acknowledges that the Isabella Bank Corporation Split Dollar Plan
restates and replaces any and all death benefit only and/or split dollar
arrangements offered by the Company to Insured, including the Death Benefit Only
Agreement, dated February 25, 2002, and the Isabella Bank Corporation Split
Dollar Plan dated January 1, 2008, both of which were previously offered by the
Company, and that Insured's entire death benefit only program provided by the
Company shall be the death benefit set forth in the Isabella Bank Corporation
Split Dollar Plan adopted effective January 1, 2015.


OWNERSHIP


3.    The Owner of the Policy(ies) shall be the Company. The Owner shall have
all ownership rights in the Policy(ies), except as may be specifically granted
to the Insured or the Insured’s transferee in Section 4 of this Endorsement.


4.    Subject to applicable law and the terms of the Plan, the Insured or the
Insured’s transferee shall have the right to assign without consideration his or
her rights and interests in the Policy(ies) with respect to the death benefit
provided for under the Plan and to exercise all related settlement options.


5.    Notwithstanding the provisions of Section 4 above, and subject to Section
2.4 of the Plan, the Insured or the Insured's transferee shall have no rights or
interests in the death benefit to the extent of a violation of the Plan.



--------------------------------------------------------------------------------







MODIFICATION OF ASSIGNMENT PROVISIONS OF THE POLICY(IES)


Upon the death of the Insured, the interest of any assignee of the Owner of the
Policy(ies) designated in Section 2 above shall be limited to the portion of the
proceeds described in Section 2 above and by the terms of the Plan.


OWNER’S AUTHORITY


The Insurer is hereby authorized to recognize the Owner’s claim to rights under
this Endorsement without investigating the reason for any action taken by the
Owner, including its statement of the amount of premiums it has paid on the
Policy(ies). The signature of the Owner shall be sufficient for the exercise of
any rights under this Endorsement and the receipt of the Owner for any sums
received by it shall be a full discharge and release therefore to the Insurer.


Any transferee’s rights shall be subject to this Endorsement. The parties accept
and agree to this Split Dollar Policy Endorsement. In the event of a conflict
between the terms of this Endorsement and the terms of the Plan, the terms of
the Plan shall control.


 
 
 
ISABELLA BANK CORPORATION
 
 
 
 
 
 
 
 
Dated:
 
 
By:
 
 
 
 
 
 
 
 
 
, CEO
 
 
 
 
 
 
 
 
 
 
INSURED:
 
 
 
 
 
 
 
 
Dated:
 
 
By:
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





ISABELLA BANK CORPORATION
SPLIT DOLLAR PLAN
BENEFICIARY DESIGNATION FORM


PRIMARY DESIGNATION:
 
 
 
 
 
 
Name
 
Relationship
 
 
 
Address
 
 
 
 
 
SECONDARY (CONTINGENT) DESIGNATION:
 
 
 
 
 
 
Name
 
Relationship
 
 
 
Address
 
 



All sums payable under the Isabella Bank Corporation Split Dollar Plan by reason
of my death shall be paid to the Primary Beneficiary, if he or she survives me,
and if no Primary Beneficiary shall survive me, then to the Secondary
(Contingent) Beneficiary(ies).




Dated:
 
,20
 
 
 
 
 
 
 
 
Insured's Signature


